   Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 1 of 21 PageID #:295




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

TARAS DOBROV, individually and on                 )
behalf of a class,                                )
                                                  )
              Plaintiff,                          )      No. 1:20-CV-00314
                                                  )
       v.                                         )
                                                  )      Judge Edmond E. Chang
HI-TECH PAINTLESS DENT REPAIR,                    )
INC., and MARK TSURKIS,                           )
                                                  )
              Defendants.                         )

                           MEMORANDUM OPINION AND ORDER

       Taras Dobrov, a car-repair technician, brings this proposed class action against

Hi-Tech Paintless Dent Repair, Inc. and its CEO and founder, Mark Tsurkis, for mis-

classifying Dobrov and other technicians as “independent contractors” to avoid paying

them owed overtime pay. Dobrov alleges that he “routinely” worked in excess of 40

hours per week but was not paid overtime and that the Defendants deducted unau-

thorized charges from his paycheck to simulate an independent-contractor relation-

ship. He now seeks overtime wages under the Fair Labor Standards Act (FLSA), 29

U.S.C. § 216(b), and the Illinois Minimum Wage Law (IMWL), 820 ILCS § 105/1, et

seq., as well as compensation for the unauthorized deductions under the Illinois Wage

Payment and Collection Act (IWPCA), 820 ILCS § 115/1, et seq. R. 1, Compl.1 The



       1The  Court has subject matter jurisdiction over the FLSA claim pursuant to 29 U.S.C.
§ 216(b) and § 1331 and supplemental jurisdiction over the IMWL and IWPCA claims under
28 U.S.C. § 1367. Citation to the docket is “R.” followed by the entry number and, when nec-
essary, the relevant page or paragraph number. For convenience’s sake, the Opinion will
refer to Hi-Tech as a shorthand for both of the Defendants, unless context dictates otherwise.
   Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 2 of 21 PageID #:296




Defendants not only moved to dismiss Dobrov’s complaint and to strike the collective

and class allegations but also simultaneously filed a third-party complaint against

Dobrov, alleging that Dobrov’s company had impliedly indemnified them against Do-

brov’s charges. R. 30, Mot. Dismiss; R. 24, Third-Party Compl. Dobrov maintains that

Defendants’ third-party complaint is frivolous and has asked the Court to strike it

and instead grant Dobrov leave to amend his original complaint to add allegations of

retaliation. R. 39, Pl.’s Mot. Strike. For the reasons explained in this Opinion, the

Court denies the remainder of Defendants’ motion to dismiss (parts of it were already

denied earlier, R. 29);2 grants Dobrov’s motion to dismiss the third-party complaint;

and grants Dobrov’s motion to add retaliation claims to his complaint.

                                      I. Background

       For purposes of the Defendants’ motion to dismiss, the Court accepts as true

the allegations in the Complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). Mark

Tsurkis is the CEO and founder of Hi-Tech Paintless Dent Repair, an Illinois com-

pany that employs car-repair technicians to provide paintless dent removal and hail-

damage repair. Compl. ¶ 11–12. Taras Dobrov worked for Hi-Tech as a repair techni-

cian from around January 2012 through December 2018. Id. ¶ 8.

       Hi-Tech hired Dobrov and other repair technicians in exchange for their agree-

ment to receive training in paintless dent removal repair and work exclusively for Hi-



       2The   Court has already denied the motion to dismiss to the extent that it argued that
Dobrov lacked Article III standing (Argument § A of the motion) and the related request to
strike collective and class allegations (Argument § C); the employer/employee argument (Ar-
gument § (B)(1)); the Rule 12(b)(7) indispensable party argument (Argument § C); and the
commission-exemption argument (Argument § E). See R. 29.


                                              2
   Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 3 of 21 PageID #:297




Tech for at least five years. Id. ¶ 14. These technicians lacked prior knowledge or

experience in those types of repairs, but Hi-Tech provided the relevant training, as

well as the tools, forms, and equipment to perform the services commercially. Id.

¶¶ 16–17. Hi-Tech also provided continuing training and I-CAR educational classes

to assist Dobrov and the other repair technicians with keeping their car-repair

knowledge up-to-date. Id. ¶ 18.

       Once trained, the repair technicians worked exclusively for Hi-Tech and were

prohibited from providing services to competitors. Compl. ¶¶ 19–21. Hi-Tech exerted

full control over their schedules, including “when, where, what, and how” their ser-

vices were rendered to customers. Id. Hi-Tech dictated what prices were charged for

services and “what and how” to bill for services rendered, and the technicians were

required to enter this information into Hi-Tech’s billing software directly. Id. ¶¶ 21,

24–25. Hi-Tech generated invoices based on the information supplied, and Dobrov

and the other technicians were compensated based on a percentage of the amount

invoiced for their services. Id. ¶¶ 15, 26. These rates were approximately as follows:

       a. Year One – 50% commission of the invoiced amount;

       b. Year Two – 55% commission of the invoiced amount;

       c. Year Three – 60% commission of the invoiced amount;

       d. Year Four – 65% commission of the invoiced amount;

       e. Year Five and thereafter – 70% commission of the invoiced amount.

Id. ¶ 15.




                                          3
   Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 4 of 21 PageID #:298




      Hi-Tech also provided and paid for all marketing services for Dobrov and the

technicians. Compl. ¶ 22. These services included handling the customer communi-

cations and complaints, providing service scheduling, and controlling the timing,

type, and extent of the technicians’ services. Id. The company also provided the tech-

nicians with company-branded T-shirts and uniforms that the technicians had to

wear at all times while providing repair services to customers. Id. ¶ 28. Technicians

were even issued branded business cards with Hi-Tech’s logo and contact information.

Id. ¶ 29. On an annual basis, Hi-Tech required Dobrov and the other technicians to

attend Hi-Tech’s annual corporate meetings and to participate in group photographs

wearing Hi-Tech’s branded uniforms. Id. ¶ 30. Hi-Tech also assumed the risk of loss

for the technicians’ services by providing written guarantees to customers for the ser-

vices rendered. Id. ¶ 23.

      According to Dobrov, Hi-Tech designed a scheme to create the illusion that an

independent-contractor relationship existed between Hi-Tech and technicians by re-

quiring each of them: (1) to form separate companies; (2) to obtain employer identifi-

cation numbers for their companies; and (3) to purchase separate worker-compensa-

tion insurance. Compl. ¶ 33. Hi-Tech also instituted an “administrative charge” rang-

ing from $15 to $50 that the company deducted from their paychecks as a fee for

processing invoices. Id. ¶ 34. “In many instances,” Hi-Tech entered into “Independent

Contractor Agreements” with the technicians “that contained exclusivity, training,

expense reimbursements, and five-year non-competition provisions common for em-

ployment relationships.” Id. ¶ 35.




                                          4
   Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 5 of 21 PageID #:299




      Dobrov alleges that, at the Defendants’ direction, the repair technicians “rou-

tinely” worked more than 40 hours per week providing repair services but were not

paid overtime wages. Compl. ¶¶ 37–38. Dobrov now brings this litigation on behalf of

himself and other repair technicians to recover the unpaid overtime wages under the

FLSA and the IMWL, as well as to recover for the unauthorized deductions under the

IWPCA. After the Defendants moved to dismiss the Complaint and to strike the col-

lective and class allegations, the Court denied several parts of it. R. 29. The Defend-

ants also filed a third-party complaint against Dobrov, alleging that Dobrov’s com-

pany had impliedly indemnified the Defendants against wage suits like this one. R.

24. In response, Dobrov seeks to strike the third-party complaint and seeks leave to

amend the Complaint to add retaliation claims. R. 39.

                              II. Standard of Review

      Under Federal Rule of Civil Procedure 8(a)(2), a complaint generally need only

include “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). This short and plain statement must “give the de-

fendant fair notice of what the … claim is and the grounds upon which it rests.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (cleaned up). The Seventh Circuit has

explained that this rule “reflects a liberal notice pleading regime, which is intended

to ‘focus litigation on the merits of a claim’ rather than on the technicalities that

might keep plaintiffs out of court.” Brooks v. Ross, 578 F.3d 574, 580 (7th Cir. 2009)

(quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002)).




                                          5
   Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 6 of 21 PageID #:300




      “A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief may be granted.” Hallinan v. Fraternal Order of Police

of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). “[A] complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570). These allegations “must be enough to raise a right to relief above the specu-

lative level.” Twombly, 550 U.S. at 555. The allegations that are entitled to the as-

sumption of truth are those that are factual, rather than mere legal conclusions.”

Iqbal, 556 U.S. at 678-79.

      As for adding to the complaint, a court may “permit a party to serve a supple-

mental pleading setting out any transaction, occurrence, or event that happened after

the date of the pleading to be supplemented.” Fed. R. Civ. P. 15(d). Such a motion is

governed by the same standard as a motion to amend under Rule 15(a), and district

courts “should freely give leave [to amend a complaint] when justice so requires.” Fed.

R. Civ. P. 15(a)(2). But leave to amend is not granted automatically. See Airborne

Beepers & Video Inc. v. AT&T Mobility LLC, 499 F.3d 663, 666 (7th Cir. 2007). In-

deed, “[district] courts have broad discretion to deny leave to amend where there is

undue delay, bad faith, dilatory motive, repeated failure to cure deficiencies, undue

prejudice to the defendants, or where the amendment would be futile.” Johnson v.

Cypress Hill, 641 F.3d 867, 871–72 (7th Cir. 2011) (cleaned up); see also Foman v.




                                            6
    Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 7 of 21 PageID #:301




Davis, 371 U.S. 178, 182 (1962).3 And while delay alone usually does not warrant

denying leave to amend, the “longer the delay, the greater the presumption against

granting leave to amend.” Johnson, 641 F.3d at 872 (internal quotation marks and

citation omitted).

                                           III. Analysis

                            A. Defendants’ Motion to Dismiss

       Turning first to the defense’s motion to dismiss, the remaining arguments are

that the FLSA claims (Count 1), the IMWL claims (Count 2), and the IWPCA claims

(Count 3) should be dismissed for failure to adequately state a claim for relief. The

Court addresses each argument in turn.

                                              1. FLSA

       Under the Fair Labor Standards Act, employees—unless they are subject to an

exemption—are entitled to receive overtime pay at a rate of 1½ times their hourly

rate for all hours worked above the standard 40-hour workweek. 29 U.S.C. §§ 207,

213. “To state a claim for failure to pay overtime, a plaintiff must sufficiently allege

forty hours of work in a given workweek as well as some uncompensated time in ex-

cess of forty hours.” Parks v. Speedy Title & Appraisal Review Servs., 318 F. Supp. 3d

1053, 1069 (N.D. Ill. 2018) (cleaned up). Although plaintiffs need not plead “infinites-

imal details,” they must provide “some specific facts to ground” their claims. Bland v.

Edward D. Jones & Co., L.P., 375 F. Supp. 3d 962, 979 (N.D. Ill 2019) (cleaned up).



3 This opinion uses (cleaned up) to indicate that internal quotation marks, alterations, and citations
have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations, 18 Journal of Appel-
late Practice and Process 143 (2017).


                                                   7
   Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 8 of 21 PageID #:302




      Here, Dobrov alleges that Hi-Tech failed to pay him, as well as other repair

technicians, overtime for excess hours beyond 40 hours per week, despite the fact that

technicians “routinely” worked overtime hours. Compl. ¶¶ 37–38. The defense’s first

argument is semantic wordplay: Hi-Tech argues that Dobrov supposedly contradicts

himself because he variously describes himself as an “hourly-paid” employee and, at

other times, as compensated according to a percentage of invoice totals. Id. ¶¶ 1, 15.

As Dobrov rightly points out, however, the reference to “hourly-paid” simply refers to

the fact that Dobrov’s compensation must be converted to an average hourly pay, or

“regular rate,” to ultimately determine the overtime wages due and damages under

the FLSA—if Hi-Tech is found liable. R. 36, Pl.’s Opp. Mot. Dismiss at 6 n.2; 29 C.F.R.

§ 778.109 (“The ‘regular rate’ under the [FLSA] is a rate per hour.”). Thus there is no

problem with contradictory allegations.

      More substantively, the Defendants argue that the FLSA claim is insufficiently

detailed because Dobrov fails to cite a specific week or weeks when he worked over 40

hours, and he does not allege how many total overtime hours he worked. Dobrov coun-

ters that the allegation that he worked overtime hours “routinely” alleges enough.

This Court agrees. “This case, and wage cases generally, are not so complicated that

they require significant factual allegations ‘to present a story that holds together.’”

Sanchez v. Haltz Constr., 2012 WL 13514 at *3 (N.D. Ill. Jan. 2012) (citing Swanson

v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010)). Ultimately the issue boils down

to notice. It is not as though Dobrov alleged that he worked a single, unidentified

week of overtime during a 20-year career—the discovery equivalent of asking




                                          8
   Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 9 of 21 PageID #:303




Defendants to find a needle in the haystack. To the contrary, Dobrov provided the

limited timeframe for his employment (six years) and a frequency of the alleged over-

time incidents (“routinely”) that readily puts the Defendants on sufficient notice to

investigate the claims. See Eduarte v. Sliccily Pizza Pub., Inc., 2019 WL 2772528, at

*3 (N.D. Ill. Jul. 2, 2019) (holding that the plaintiff need not allege more than the

months he worked and that he was “routinely” required to work overtime without

overtime pay); Sanchez, 2012 WL 13514 at *3 (allowing the plaintiffs’ claims to sur-

vive where they alleged that they “routinely” worked overtime hours); Victoria v. Alex

Car., Inc., 2012 WL 1068759, at *5 (N.D. Ill. Mar. 29, 2012) (explaining that there is

no requirement that plaintiffs must allege their hourly pay rate or the date of the

alleged violations). So, although the word “routinely” might not provide mathematical

precision, it is enough at the pleading stage.

      The cases cited by the Defendants do not require a different outcome here. In

Trujillo v. Mediterranean Kitchens, Inc., 2017 WL 2958240, at *1 (N.D. Ill. Jul. 11,

2017), the FLSA claims were dismissed as adequately pled because the plaintiff of-

fered no greater specificity than that he had worked “more than forty (40) hours

weekly in one or more individual work weeks” without overtime pay during a 10-year

period. That type of allegation sets up exactly the sort of needle-in-a-haystack notice

issue that Dobrov’s allegation does not present. Similarly in Hughes v. Scarlett’s G.P.,

Inc., the FLSA claims lacked the necessary specificity because the plaintiffs alleged

only that “[a]t such times as Plaintiffs worked more than forty hours in a week (and

each did), they were not paid time and a half.” 2016 WL 4179153, at *2 (N.D. Ill. Aug.




                                           9
  Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 10 of 21 PageID #:304




8, 2016) (emphasis added). And in Hirst v. Skywest, Inc., 910 F.3d 961, 966 (7th Cir.

2018), the Seventh Circuit held only that “a plaintiff alleging a [related FLSA] federal

minimum wage violation must provide sufficient factual context to raise a plausible

inference there was at least one workweek in which he or she was underpaid.” Dobrov

did that. Indeed, his allegations support that there were many weeks when he worked

overtime but was denied overtime pay. Also, Hirst emphasized that plaintiffs “need

not” plead specific dates to survive a motion to dismiss. Id. Only in Bland v. Edward

D. Jones & Co., L.P. did another district court from this District conclude that the

plaintiffs’ allegations that they “routinely worked in excess of 40 hours per week …

without receiving proper overtime pay” was insufficient under the FLSA because the

court considered those allegations “formulaic and conclusory.” 375 F. Supp. 3d at 982.

For the notice reasons explained above, this Court concludes otherwise. The FLSA

claim survives.

                                       2. IMWL

      Turning next to the claim under the Illinois Minimum Wage Law claim, those

claims are analyzed in the same way as FLSA claims—requiring plaintiffs to plead

that they worked more than 40 hours per week without corresponding overtime pay.

The only wrinkle is that, because this claim is based on Illinois state law, the overtime

claims must be based on work performed in Illinois. Parks, 318 F. Supp. 3d at 1069;

Hirst v. Skywest, Inc., 2016 WL 2986978, at *8 (N.D. Ill. May 24, 2016). “Because the

IMWL is designed to protect employees within the State of Illinois only, it does not

apply extraterritorially.” Hirst, 2016 WL 2986978 at *8; cf. Morrison v. Nat’l




                                           10
   Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 11 of 21 PageID #:305




Australia Bank Ltd., 561 U.S. 247, 255 (2010) (“When a statute gives no clear indica-

tion of an extraterritorial application, it has none.”).

      In light of the requirement that the IMWL claims arise in Illinois, Hi-Tech

contends that Dobrov failed to adequately allege that he performed his overtime work

in Illinois. Presumably, Hi-Tech is concerned that the Complaint alleges that the no-

overtime policy “affected employees [who] worked for Defendants as repair techni-

cians whose primary duties involved traveling throughout the United States to repair

hail damage to vehicles.” Compl. ¶ 13 (emphasis added); Mot. Dismiss at 9–10. Hi-

Tech also argues that Dobrov did not allege (a) residency information for the entire

duration of his alleged employment with Hi-Tech; (b) how many of his hours were

reported in Illinois; (c) or whether he was paid in Illinois. Mot. Dismiss at 9–10. But

the Complaint specifically alleges not only that Dobrov is an Illinois resident who

performed work for Hi-Tech in this District within Illinois (which is also where Hi-

Tech’s principal place of business is located), but also that the “Defendants … engaged

in the wrongful conduct at issue in this District, and a substantial part of the acts

and omissions giving rise to Plaintiff’s claims occurred within this District.” Compl.

¶¶ 3, 7, 8, 10, 46. Hi-Tech demands much too much at the pleading stage in trying to

suss out the specifics of the Illinois-based work. The IMWL claim remains intact.

                                       3. IWPCA

      Invoking the Illinois Wage Payment & Collection Act, Dobrov alleges that he

was charged administrative fees by Hi-Tech without prior authorization and for the

purpose of creating the illusion of an independent-contractor relationship. Compl.




                                            11
  Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 12 of 21 PageID #:306




¶¶ 34, 93. The Defendants contend that Dobrov failed to allege adequately that the

parties had an underlying employment agreement that would entitle him to the

IWPCA’s wage protections. Mot. Dismiss at 12–14. It is true that the IWPCA “man-

dates payment of wages only to the extent that parties’ contract or employment agree-

ment requires such payment.” Deschepper v. Midwest Wine and Spirits, Inc., 84 F.

Supp. 3d 767, 778 (N.D. Ill. 2015). “Thus, to state a claim under the IWPCA, a plain-

tiff must plead that wages or final compensation is due to him or her as an employee

from an employer under an employment contract or agreement.” Id. at 779 (cleaned

up).

       But an “‘employment contract or agreement’ under the IWPCA need not be

formally negotiated or written.” Deschepper, 84 F. Supp. 3d at 779 (citing Hoffman v.

RoadLink Workforce Solutions, LLC, 2014 WL 3808938, at *4 (N.D. Ill. Aug. 1, 2014)).

Instead, the law “requires only the manifestation of mutual assent,” Barker v. Atl.

Pac. Lines, 2013 WL 4401382, at *8 (N.D. Ill. Aug. 14, 2013), and employees and em-

ployers “can manifest their assent to conditions of employment by conduct alone.”

Deschepper, 84 F. Supp. 3d at 779. Hence, a plaintiff need only allege that “an entity

paid a worker according to a demonstrable formula for work done” so as to “raise an

inference that the entity and the worker had an employment agreement that embod-

ied that formula.” Landers-Scelfo v. Corp. Office Sys., Inc., 827 N.E.2d 1051, 1058 (Ill.

App. Ct. 2005).

       Here, Dobrov did sufficiently allege an employment agreement. According to

the Complaint, Hi-Tech “hired Plaintiff and similarly-situated repair technicians in




                                           12
  Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 13 of 21 PageID #:307




exchange for their agreement to receiving training in paintless dent removal repair

and work exclusively for the Defendants for at least five years.” Compl. ¶ 14. Not only

that but “Defendants maintained a uniform corporate policy and practice of paying

Plaintiff and similarly-situated repair technicians based on a percentage of the dollar

amount invoiced for their services rendered to Defendants’ customers” according to a

specific formula that varied based on years worked. Id. ¶ 15. There thus was an im-

plied employment agreement (at least as alleged at the pleading stage) entitling Do-

brov and the other technicians to the IWPCA’s wage protections. At this point, the

Defendants have yet to argue that the “administrative charges” deducted were in any

way consensual, let alone “(1) required by law; (2) to the benefit of the employee; (3)

in response to a valid wage assignment or wage deduction order; [or] (4) made with

the express written consent of the employee, given freely at the time the deduction is

made,” as they would need to be in order to be exempted from the IWPCA. 820 ILCS

115/9; Costello v. BeavEx, 810 F.3d 1045, 1050 (7th Cir. 2016). The IWPCA count thus

survives too.

                           B. Dobrov’s Motion to Strike

      Next up is Dobrov’s motion to strike the Defendants’ third-party complaint.

That complaint seeks (1) a declaratory judgment that “Taras Dobrov is or was an

employee of or worked directly for Tadova PDR”; and (2) indemnification from Tadova

PDR—Taras Dobrov’s company—for Dobrov’s own claims against the Defendants.

Third-Party Compl. ¶¶ 30–38. Dobrov maintains that neither of the Defendants’

claims are “legally feasible and therefore must be dismissed.” Pl.’s Mot. Strike at 5.




                                          13
   Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 14 of 21 PageID #:308




       Third-party pleadings are governed by Federal Rule of Civil Procedure 14. The

Rule authorizes defendants to turn into third-party plaintiffs: a “defending party

may, as third-party plaintiff, serve a summons and complaint on a nonparty who is

or may be liable to it for all or part of the claim against it.” Fed. R. Civ. P. 14(a)(1). In

responding to a third-party complaint, Rule 14 allows any party to “move to strike [a]

third-party claim, to sever it, or to try it separately.” Fed. R. Civ. P. 14(a)(4). As the

Advisory Committee Notes further explain,“[a]fter the third-party defendant is

brought in, the court has discretion to strike the third-party claim if it is obviously

unmeritorious and can only delay or prejudice the disposition of the plaintiff’s

claim[.]” Id., Advisory Comm. Notes (1963). Whether it is called a motion to “strike”

or, really, a motion to dismiss, for purposes of determining whether to dismiss or

strike a third-party complaint, the Court takes the Defendants’ well-pled allegations

as true. Sidney S. Arst Co. v. Pipefitters Welfare Educ. Fund, 25 F.3d 417, 419–20

(7th Cir. 1994).

       Taking Count 2 first, the Defendants allege that Dobrov’s company agreed to

indemnify Hi-Tech for wage claims:

       Tadova PDR impliedly promised to defend, indemnify and hold Hi-Tech, its
       officers, owners, and directors, harmless from any losses damages, costs and
       expenses that arise out of, result from or relate to any breach by Tadova PDR
       of the independent contractor agreement and/or from any claims by any of Ta-
       dova PDR’s officers, employees, agents, or contractors against Hi-Tech, its of-
       ficers, owners, and directors for compensation or damages of any kind.

Third-Party Compl. ¶ 35. Based on this indemnity, the Defendants argue that “Do-

brov[’s] claims in the Originating Complaint, if true, would be a violation of Tadova




                                             14
  Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 15 of 21 PageID #:309




PDR’s implied indemnification of Hi-Tech and Mark Tsurkis,” and thus “Tadova PDR

is responsible for any amounts that might be recovered by Plaintiff on his claims.” Id.

¶¶ 36–37. So, yes, the Defendants are actually arguing that Dobrov (via his company)

is liable to the Defendants for any overtime-pay violations that the Defendants may

have committed against Dobrov.

      Setting aside the complete lack of plausible allegations supporting the exist-

ence of an “implied indemnity” like that, if the Defendants’ “interpretation of the in-

demnification [] were correct (which it is not), it would contravene federal law and be

pre-empted by the Supremacy Clause of the Constitution.” Simpkins v. DuPage Hous-

ing Auth., 2017 WL 1231718, at *2 (N.D. Ill. Mar. 28, 2017). Specifically, there “is

nothing in the FLSA or the IMWL that allows employers to bring an action against a

third party to avoid its statutory responsibilities under these laws.” Strauss v. Italian

Vill. Rest., Inc., 2012 WL 5389746, at *4 (N.D. Ill. Nov. 2, 2012). Instead, “[m]ultiple

employers may be held liable under the FLSA when the facts establish that the em-

ployee is employed jointly by two or more employers.” Id. at *2 (quotation omitted).

“[T]o engraft an indemnity action upon this otherwise comprehensive federal statute

would run afoul of the Supremacy Clause of the Constitution, would undermine em-

ployers’ incentive to abide by the [FLSA], and would differentiate among employees

entitled to receive overtime compensation in a way which does not otherwise exist in

the statute.” Simpkins v. DuPage Housing Auth., 2017 WL 1231718, at *2 (N.D. Ill.

Mar. 28, 2017) (cleaned up) (citing LeCompte v. Chrysler Credit Corp., 780 F.2d 1260,

1264 (5th Cir. 1986)). In other words, a claim for indemnity “would frustrate




                                           15
  Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 16 of 21 PageID #:310




Congress’ purpose in enacting the FLSA, since an employer who believed that any

violation of the statute’s overtime or minimum wage provisions could be recovered

from its employees would have a diminished incentive to comply with the statute.”

Emanuel v. Rolling in the Dough, Inc., 2010 WL 4627661, at *3 (N.D. Ill. Nov. 2,

2010).

         “While the Seventh Circuit has not yet addressed the issue [of indemnification

directly], other courts of appeals have rejected claims seeking indemnity or contribu-

tion for FLSA liability.” Id. (citing LeCompte, 780 F.2d at 1264; Lyle v. Food Lion, 954

F.2d 984, 987 (4th Cir. 1992) (affirming dismissal of an employer’s counterclaim and

third-party complaint for indemnity against the plaintiff for the plaintiff’s FLSA

claims); Martin v. Gingerbread House, Inc., 977 F.2d 1405, 1408 (10th Cir. 1992)

(holding that an employer’s third-party complaint seeking indemnity from employee

for alleged FLSA violations was preempted); Herman v. RSR Sec. Services Ltd., 172

F.3d 132, 144 (2d Cir. 1999) (affirming dismissal of corporate chairman’s claims for

contribution and indemnification against his-co-owner and the corporation’s manager

and vice president)); see also Scalia v. Employer Sols. Staffing Grp., LLC, 951 F.3d

1097, 1105 (9th Cir. 2020) (rejecting an implied cause of action for contribution or

indemnification under the FLSA or federal common law).

         Aside from the weight of authority in the other Circuits, district courts rou-

tinely dismiss these sorts of indemnity claims here. Simpkins, 2017 WL 1231718, at

*1–2 (dismissing indemnity claim because it conflicted with the purpose of the FLSA

and was preempted by federal law); Strauss, 2012 WL 5389746, at *4 (dismissing




                                           16
  Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 17 of 21 PageID #:311




indemnity claims and finding that the FLSA and IMWL do not allow employers to

avoid statutory responsibilities by brining actions against third-parties); Emanuel,

2010 WL 4627661, at *3–4 (dismissing indemnity claims because they are preempted

by federal law and not cognizable); Villareal v. El Chile, Inc., 601 F. Supp. 2d 1011,

1015–16 (N.D. Ill. 2009) (dismissing counterclaim for indemnity).

      In support of their claim for “implied indemnity,” then, the only authorities

that the Defendants rely on are the district courts’ decisions in Costello v. BeavEx

Inc., 2013 WL 2156052, at *3 (N.D. Ill. May 17, 2013), and Brown v. Club Assist Rd.

Serv. U.S., Inc., 2015 WL 13650775, at *5 (N.D. Ill. Mar. 13, 2015). But neither case

concerned any “implied” indemnity under the FLSA; to the contrary, both cases ex-

amined contractual indemnity clauses. Nor did Costello even involve a violation of

the FLSA, so the court never examined the unlikelihood that the FLSA would permit

indemnity.

      Because there is no basis for the Defendants’ “implied indemnity” theory, and

only a legal theory that states “a plausible claim for relief survives a motion to dis-

miss,” the indemnity claim is dismissed. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Although it is difficult

to imagine how Hi-Tech can fix the allegations to adequately state a claim, because

it was the first version of the third-party complaint, the dismissal (for now) is without

prejudice. If Hi-Tech is unable to propose a viable claim along these lines by the to-

be-set Rule 16(b) deadline to add parties, then the dismissal will automatically con-

vert to a dismissal with prejudice.




                                           17
   Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 18 of 21 PageID #:312




       With regard to the declaratory judgment claim (Count 1)—in which the De-

fendants seek a declaration that Dobrov “is or was an employee of … Tadova PDR”—

in the absence of an operative theory of indemnity, the declaration sought has no

independent legal significance. Of course, in defending against Dobrov’s overtime

claims, the Defendants remain free to argue that Dobrov is not an employee of theirs.

But the request for a declaration as to Dobrov and Tadova does not present a case or

controversy without a theory of indemnity. Count 1 is dismissed without prejudice for

lack of subject matter jurisdiction.

                        C. Dobrov’s Motion to Supplement

       Lastly, Dobrov asks to amend the Complaint to add allegations that the De-

fendants retaliated against him by filing the Third-Party Complaint, in violation of

the FLSA, 29 U.S.C. § 215(a)(3), and the IWPCA, 820 ILCS 115/14(c). R. 39 at 9. This

actually is a motion to file a supplemental claim under Civil Rule 15(d), because the

alleged retaliation happened after the filing of the original Complaint. As explained

earlier, Rule 15(d) authorizes courts to “permit a party to serve a supplemental plead-

ing setting out any transaction, occurrence, or event that happened after the date of

the pleading to be supplemented.” Fed. R. Civ. P. 15(d). A motion to file a supple-

mental claim is governed by the same standard as a motion to amend under Rule

15(a), and district courts “should freely give leave [to amend a complaint] when jus-

tice so requires.” Fed. R. Civ. P. 15(a)(2).

       The Defendants object to the filing of a retaliation claim, arguing that it would

be brought “in bad faith” and would be “futile.” R. 42, Defs.’ Resp. to Opp. at 11. To




                                               18
  Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 19 of 21 PageID #:313




state a viable retaliation claim under the FLSA and the IWPCA, a plaintiff must

allege that “he engaged in activity protected under the Act, that his employer took an

adverse employment action against him, and a causal link exists between the two.”

Sloan v. American Brian Tumor Assoc., 901 F.3d 891, 894 (7th Cir. 2018).Within this

framework, and given the First Amendment right of access to the courts, the filing of

a lawsuit generally does not qualify as an “adverse employment action”—unless the

lawsuit is motivated by retaliatory animus and the suit is baseless. Bill Johnson’s

Restaurants, Inc. v. National Labor Relations Bd., 461 U.S. 731, 743–44 (1983).

Courts have recognized that “an employer’s lawsuit filed with a retaliatory motive

rather than in good faith may constitute an adverse action and provide a basis for a

retaliation claim.” Beltran v. Brentwood North Healthcare Center, LLC, 426 F. Supp.

2d 827, 833 (N.D. Ill. 2006). And more generally, “adverse action[s]” are those that

“could well dissuade” a reasonable worker from making or supporting a charge of

discrimination. Burlington Northern & Santa Fe Railway Co. v. White, 584 U.S. 53,

57 (2006); see also Washington v. Ill. Dep’t of Revenue, 420 F.3d 658, 662 (7th Cir.

2005).

         Dobrov’s proposed retaliation claim of course would be premised on the pro-

tected activity of filing the original Complaint, and also on the fact that the Defend-

ants of course knew about the Complaint when they filed the Third-Party Complaint.

On causation, Dobov argues that it can be inferred from the timing of the protected

activity (filing the lawsuit on January 15, 2020) and the adverse action (filing the

Third-Party Complaint on May 15, 2020). Dobrov labels that timing as being “very




                                          19
   Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 20 of 21 PageID #:314




close.” Torres v. Gristede’s Operating Corp., 628 F. Supp. 2d 447, 474 (S.D.N.Y. 2008)

(quoting Clark Cty. School Dist. v. Breeden, 532 U.S. 268, 273–74 (2001)). According

to Dobrov, the Third-Party Complaint was “baseless” because it asserted, in essence,

that he was liable to the Defendants for wage violations that they committed against

him.

       These allegations, taken as true, are sufficient to allow Dobrov to file the sup-

plemental claim. Based on Dobrov’s allegations, Tadova PDR was created on the De-

fendants’ instruction, with Taras Dobrov as its sole employee, so it was frivolous and

baseless for the Defendants to assert that Tadova PDR owed Hi-Tech for wage viola-

tions. This is enough at least to file the supplemental claim. It is better to then get

the usual three briefs on whether the claim is adequately stated under Rule 12(b)(6).

So the Defendants will be permitted to file a motion to dismiss the new retaliation

claim after it is filed.

                                   IV. Conclusion

       The Court denies the remainder of the Defendants’ motion to dismiss, R. 30,

grants Dobrov’s motion to dismiss the Third-Party Complaint, R. 39; and grants Do-

brov’s motion to file a supplemental claim for retaliation, R. 39. The supplemental

pleading must be filed on the docket as a separate entry by April 9, 2021. The answer

or Rule 12 motion on the supplemental pleading is due by April 30, 2021. But the

remainder of the original claims shall move forward. The Defendants shall answer

the original Complaint by April 21, 2021. The parties shall confer and a file a joint

status report proposing a discovery schedule by April 26, 2021. The tracking status




                                          20
  Case: 1:20-cv-00314 Document #: 49 Filed: 03/31/21 Page 21 of 21 PageID #:315




hearing of April 9, 2021, is reset to April 30, 2021, at 8:30 a.m., but to track the case

only (no appearance is required). Instead, the Court will set the discovery schedule

based on the status report.


                                                      ENTERED:



                                                            s/Edmond E. Chang
                                                      Honorable Edmond E. Chang
                                                      United States District Judge

DATE: March 31, 2021




                                           21
